Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s terminal disclaimer submitted September 28, 2022.  This application is a continuation of US application 16/181233, now US patent 10780177, filed November 5, 2018, which is a continuation of US application 14/954772, now US patent 10117951, filed November 30, 2015, which is a continuation of US application 13/789598, now US patent 9200088, filed March 7, 2013, which is a continuation of US application 12/613103, now US patent 8410077, filed November 5, 2009, which is a continuation of US application 12/404174, now US patent 7635773, filed March 13, 2009, which claims benefit of provisional application 61/048518, filed April 28, 2008.
Claims 3-15, 17, and 18 are pending in this application.
Claims 3-15, 17, and 18 as amended are examined on the merits herein.

Terminal Disclaimer
The terminal disclaimer submitted September 28, 2022 is approved.  Therefore the rejections of claims 3, 5-15, and 18 for claiming the same invention as claims 1-3 and 12-19 of US patent 10780177, of claims 3, 5, 7-12, 15, and 18 for claiming the same invention as claims 1 and 4 of US10117951 in view of Mach, of claims 3, 5, 7-12, 15, and 18 for claiming the same invention as claims 1, 5, 6, and 8-10 of US9750822 in view of Mach et al., and of claims 3, 5, 7-15, and 18 for claiming the same invention as claims 1, 7-13, 17, and 29-31 of US8410077 in view of Mach et al., are withdrawn.

The finality of the previous office action is withdrawn in view of the following new grounds of rejection:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 26-28, 38-43, 46, and 47 of U.S. Patent No. 10040872 (cited in PTO-1449, herein referred to as ‘872) in view of Mach et al. (Reference of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the cited references render the claimed invention obvious.
Specifically, claim 1 of ‘872 claims a method of making a sulfoalkyl ether cyclodextrin comprising treatment with a washed, phosphate-free activated carbon, having the same maximum UV-visible absorption at 245-270nm as recited in present claim 3.  Claims 20, 46, and 47 of ‘872 further specify a maximum amount of phosphate that falls within the presently claimed amount.  Claims 26-28 specify a range of degree of substitution that substantially overlaps that recited in present claim 15.  Claims 38-40 of ‘872 further specify that the sulfoalkyl ether cyclodextrin has a structure falling within present claims 8-12.  Claims 41-43 of ‘872 further describe a pharmaceutical composition comprising this cyclodextrin, an excipient, and an active agent.
While ‘872  does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘872 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Furthermore regarding the limitation in present claim 3 specifying that the SAE-cyclodextrin composition does not contain unreacted cyclodextrin in an amount of more than 0.5 wt%, the description of the claimed process (e.g. column 27 lines 18-50 of the disclosure of ‘872) indicates that the production of the alkylated SAE-cyclodextrin will reduce the unreacted cyclodextrin to less than 0.5 wt%.  Therefore the products produced by the process claimed in ‘872 would meet this limitation as well.

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 26-28, 37-39, 42, and 43 of U.S. Patent No. 10800861 (cited in PTO-1449, herein referred to as ‘861) in view of Mach et al. (Reference of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the cited references render the claimed invention obvious.
Specifically, claim 1 of ‘861 claims a method of making a sulfoalkyl ether cyclodextrin comprising treatment with a washed, phosphate-free activated carbon, having the same maximum UV-visible absorption at 245-270nm as recited in present claim 3.  Claim 20 of ‘861 further specifies a maximum amount of phosphate that falls within the presently claimed amount.  Claims 26-28 specify a range of degree of substitution that substantially overlaps that recited in present claim 15.  Claims 37-39 of ‘861 further specify that the sulfoalkyl ether cyclodextrin has a structure falling within present claims 8-12.  Claims 42-43 of ‘861 further describe a pharmaceutical composition comprising this cyclodextrin, an excipient, and an active agent.
While ‘861  does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘861 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Furthermore regarding the limitation in present claim 3 specifying that the SAE-cyclodextrin composition does not contain unreacted cyclodextrin in an amount of more than 0.5 wt%, the description of the claimed process (e.g. column 27 lines 14-46 of the disclosure of ‘861) indicates that the production of the alkylated SAE-cyclodextrin will reduce the unreacted cyclodextrin to less than 0.5 wt%.  Therefore the products produced by the process claimed in ‘861 would meet this limitation as well.

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-11, 13, 22-26 of U.S. Patent No. 9493582 (cited in PTO-1449, herein referred to as ‘582) in view of Mach et al. (Reference of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the cited references render the claimed invention obvious.
Specifically, claim 1 of ‘582 claims a method of making a sulfoalkyl ether cyclodextrin comprising treatment with a washed, phosphate-free activated carbon.  Claim 3 of ‘582 further specifies a maximum amount of phosphate that falls within the presently claimed amount.  Claim 13 of ‘582 specifies a UV-vis absorbance between 245-270nm falling within that recited in present claim 3.  Claims 9-11 specify a range of degree of substitution that substantially overlaps that recited in present claim 15.  Claims 22-23 of ‘582 further specify that the sulfoalkyl ether cyclodextrin has a structure falling within present claims 8-12.  Claims 24-26 of ‘582 further describe a pharmaceutical composition comprising this cyclodextrin, an excipient, and an active agent.
While ‘582  does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘582 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Furthermore regarding the limitation in present claim 3 specifying that the SAE-cyclodextrin composition does not contain unreacted cyclodextrin in an amount of more than 0.5 wt%, the description of the claimed process (e.g. column 22 line 59 – column 23 line 23 of the disclosure of ‘582) indicates that the production of the alkylated SAE-cyclodextrin will reduce the unreacted cyclodextrin to less than 0.5 wt%.  Therefore the products produced by the process claimed in ‘582 would meet this limitation as well.

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 15-17, 19, and 29-33 of U.S. Patent No. 10323103 (cited in PTO-1449, herein referred to as ‘103) in view of Mach et al. (Reference of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the cited references render the claimed invention obvious.
Specifically, claim 1 of ‘103 claims a method of making a sulfoalkyl ether cyclodextrin comprising treatment with a washed, phosphate-free activated carbon.  Claims 6 and 7 of ‘103 further specify a maximum amount of phosphate that falls within the presently claimed amount.  Claim 19 of ‘103 specifies a UV-vis absorbance between 245-270nm falling within that recited in present claim 3.  Claims 15-17 specify a range of degree of substitution that substantially overlaps that recited in present claim 15.  Claims 29-31 of ‘103 further specify that the sulfoalkyl ether cyclodextrin has a structure falling within present claims 8-12.  Claims 32-33 of ‘103 further describe a pharmaceutical composition comprising this cyclodextrin, an excipient, and an active agent.
While ‘103  does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘103 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Furthermore regarding the limitation in present claim 3 specifying that the SAE-cyclodextrin composition does not contain unreacted cyclodextrin in an amount of more than 0.5 wt%, the description of the claimed process (e.g. column 24 lines 18-49 of the disclosure of ‘103) indicates that the production of the alkylated SAE-cyclodextrin will reduce the unreacted cyclodextrin to less than 0.5 wt%.  Therefore the products produced by the process claimed in ‘103 would meet this limitation as well.

Claims 3, 5, 7-12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, and 10 of U.S. Patent No. 7635773 (cited in PTO-1449, herein referred to as ‘773) in view of Mach et al. (Reference of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the cited references render the claimed invention obvious.
Specifically, claim 1 of ‘773 claims a sulfoalkyl ether cyclodextrin wherein the SAE-CD has a UV-vis absorbance between 245-270nm falling within that recited in present claim 3, and an amount of phosphate falling within present claim 3.  Claim 3 of ‘773 further specifies a maximum amount of underivatized cyclodextrin that falls within the presently claimed amount.  Claims 5-6 of ‘773 further specify that the sulfoalkyl ether cyclodextrin has a structure falling within present claims 8-12.  Claim 10 of ‘773 further describes a pharmaceutical composition comprising this cyclodextrin and an excipient.
While ‘773  does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘773 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.

Claims 3, 5, 7-12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 9200088 (cited in PTO-1449, herein referred to as ‘088) in view of Mach et al. (Reference of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the cited references render the claimed invention obvious.
Specifically, claim 1 of ‘088 claims a sulfoalkyl ether cyclodextrin wherein the SAE-CD has a UV-vis absorbance between 245-270nm, and a maximum amount of phosphate, falling within that recited in present claim 3.  Claims 12-13 of ‘088 further specify that the sulfoalkyl ether cyclodextrin has a structure falling within present claims 8-12.  Claim 114 of ‘088 further describes a pharmaceutical composition comprising this cyclodextrin and an active agent.  Additionally, claim 1 of ‘088 claims a range of degree of substitution that substantially overlaps that recited in present claim 15, rendering this claim obvious.
While ‘088  does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘088 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Furthermore regarding the limitation in present claim 3 specifying that the SAE-cyclodextrin composition does not contain unreacted cyclodextrin in an amount of more than 0.5 wt%, the description of the claimed process (e.g. column 17 line 42 – column 18 line 5 of the disclosure of ‘088) indicates that the production of the alkylated SAE-cyclodextrin will reduce the unreacted cyclodextrin to less than 0.5 wt%.  Therefore the products produced by the process claimed in ‘088 would meet this limitation as well.

Conclusion
Claims 3, 5, 7-12, and 18 are rejected.  Claims 4, 6, 13-15, and 17 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/13/2022